 1                                                                THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   A.Z. by and through her parents and guardians, E.Z.
     and D.Z., individually, and on behalf of the JUNO
11   THERAPEUTICS, INC. HEALTH BENEFIT                         NO. 2:17-cv-01292-TSZ
     PLAN, and on behalf of similarly situated
12   individuals and plans,
                                                               ORDER RE: NOTICE OF
13
                           Plaintiff,                          SETTLEMENT
14
            v.
15
     REGENCE BLUESHIELD; and CAMBIA
16   HEALTH SOLUTIONS, INC.,
     f/k/a THE REGENCE GROUP,
17
                           Defendants.
18

19

20          This matter came before the Court upon Plaintiff’s Unopposed Motion Re: Notice of

21   Settlement, docket no. 60. The Court having reviewed the files and records herein, including the

22   submissions of all parties, and the Court having weighed the factors set forth in Diaz v. Trust

23   Territory of Pacific Islands, 876 F.2d 1401 (9th Cir. 1989), and having determined that no notice

24   of settlement to the members of the putative class is required in this case because the parties’

25   settlement agreement provides for the dismissal of plaintiff’s claims with prejudice and the

26   dismissal of the putative class members’ claims without prejudice,




     ORDER RE: NOTICE OF SETTLEMENT – 1
 1
            NOW THEREFORE, it is hereby ORDERED that Plaintiff’s Unopposed Motion Re:
 2
     Notice of Settlement is GRANTED and no notice of settlement or dismissal shall be required to
 3
     be distributed to members of the putative class.
 4

 5          DATED this 15th day of January, 2019.

 6

 7
                                                        A
                                                        Thomas S. Zilly
 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER RE: NOTICE OF SETTLEMENT – 2
